            Case 7:19-cv-11588-PMH Document 24 Filed 09/23/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------- X
MICHAEL A. BROWN and
RICHARD MILLER,                                               19CV11588 (PMH)

                          Plaintiffs,                         STIPULATED CONFIDENTIALITY
                                                              AGREEMENT AND PROTECTIVE
        -against-                                             ORDER

NEW YORK STATE TROOPER
E.E. REISER and NEW YORK STATE
TROOPER T.A. CHERKO,

                          Defendants.
------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        WHEREAS, all the parties to this action (collectively the "Parties" and individually a "Party")

  request that this Court issue a protective order pursuant to Federal Rule of Civil Procedure 26(c) to

  protect the confidentiality of nonpublic and competitively sensitive information that they may need

  to disclose in connection with discovery in this action;

        WHEREAS, the Parties, through counsel, agree to the following terms; and WHEREAS,

  this Court finds good cause exists for issuance of an appropriately tailored confidentiality order

  governing the pretrial phase of this action,

        IT IS HEREBY ORDERED that any person subject to this Order - including without

  limitation the Parties to this action (including their respective corporate parents, successors, and

  assigns), their representatives, agents, experts and consultants, all third parties providing

  discovery in this action, and all other interested persons with actual or constructive notice of

  this Order -    will adhere to the following terms, upon pain of contempt:

                    1.       With respect to "Discovery Material" (i.e., information of any kind

  produced or disclosed in the course of discovery in this action) that a person has designated as


                                                          1
        Case 7:19-cv-11588-PMH Document 24 Filed 09/23/20 Page 2 of 10



"Confidential" pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as this Order expressly permits:

               2.       The Party or person producing or disclosing Discovery Material

("Producing Party") may designate as C6nfidential only the portion of such material that it

reasonably and in good faith believes consists of:

               (a)      previously non-disclosed financial information (including without

                        limitation profitability reports or estimates, percentage fees, design fees,

                        royalty rates, minimum guarantee payments, sales reports, and sale

                        margins);

               (b)      previously non-disclosed material relating to ownership or control of any

                        non-public company;

               (c)      previously non-disclosed business plans, product-development

                        information, or marketing plans;

               (d)      any information of a personal or intimate nature regarding any individual;

                        or

               (e)      any other category of information this Court subsequently affords

                        confidential status.

               3.       With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as "Confidential" by: (a) stamping or otherwise clearly marking as "Confidential" the

protected portion in a manner that will not interfere with legibility or audibility; and (b)

producing for future public use another copy of said Discovery Material with the confidential

information redacted.




                                                   2
            Case 7:19-cv-11588-PMH Document 24 Filed 09/23/20 Page 3 of 10



                   4.      A Producing Party or its counsel may designate deposition exhibits or

    portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

    the record during the deposition that a question calls for Confidential information, in which case

    the reporter will bind the transcript of the designated testimony in a separate volume and mark it

    as "Confidential Information Governed by Protective Order;" or (b) notifying the reporter and all

    counsel ofrecord, in writing, within 30 days after a deposition has concluded, of the specific pages

    and lines of the transcript that are to be designated "Confidential," in which case all counsel

    receiving the transcript will be responsible for marking the copies of the designated transcript in

    their possession or under their control as directed by the Producing Party or that person's counsel.

    During the 30-day period following a deposition, all Parties will treat the entire deposition

    transcript as if it had been designated Confidential.

                   5.      If at any time before the trial of this action a Producing Party realizes that

    it should have designated as Confidential some portion(s) of Discovery Material that it previously

    produced without limitation, the Producing Party may so designate such material by so apprising

    all prior recipients in writing. Thereafter, this Court and all persons subject to this Order will

    treat such designated portion(s) of the Discovery Material as Confidential.

                   6.      Nothing contained in this Order will be construed as: (a) a waiver by a Party

    or person of its right to object to any discovery request; (b) a waiver of any privilege or protection;
0


    or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

                   7.      Where a Producing Party has designated Discovery Material as

    Confidential, other persons subject to this Order may disclose such information only to the

    following persons:




                                                       3
Case 7:19-cv-11588-PMH Document 24 Filed 09/23/20 Page 4 of 10



     (a)   the Parties to this action, their insurers, and counsel to their insurers;

     (b)   counsel retained specifically for this action, including any paralegal,

           clerical, or other assistant that such outside counsel employs and assigns to

           this matter;

     (c)   outside vendors or service providers (such as copy-service providers and

           document-management consultants) that counsel hire and assign to this

           matter;

     (d)   any mediator or arbitrator that the Parties engage in this matter or that this

           Court appoints, provided such person has first executed a Non-Disclosure

           Agreement in the form annexed as an Exhibit hereto;

     (e)   as to any document, its author, its addressee, and any other person

           indicated on the face of the document as having received a copy;

     (f)   any witness who counsel for a Party in good faith believes may be called

           to testify at trial or deposition in this action, provided such person has first

           executed a Non-Disclosure Agreement in the form annexed as an Exhibit

           hereto;

     (g)   any person a Party retains to serve as an expert witness or otherwise

           provide specialized advice to counsel in connection with this action,

           provided such person has first executed a Non-Disclosure Agreement in

           the form annexed as an Exhibit hereto;

     (h)   stenographers engaged to transcribe depositions the Parties conduct in this

           action; and




                                      4
        Case 7:19-cv-11588-PMH Document 24 Filed 09/23/20 Page 5 of 10



                (i)    this Court, including any appellate court, its support personnel, and court

                        reporters.

                8.      Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(:t), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said counsel

must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the conclusion

of the case, whichever comes first.

                9.     In accordance with Rule 5 of this Court's Individual Practices, any party

filing documents under seal must simultaneously file with the Court a letter brief and

supporting declaration justifying - on a particularized basis - the continued sealing of such

documents. The parties should be aware that the Court will unseal documents if it is unable to

make "specific, on the record findings . . . demonstrating that closure is essential to preserve

higher values and is narrowly tailored to serve that interest." Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

                10.    The Court also retains discretion whether to afford confidential treatment

to any Discovery Material designated as Confidential and submitted to the Court in connection

with any motion, application, or proceeding that may result in an order and/or decision by the

Court. All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

afford confidential treatment to any Discovery Material introduced in evidence at trial, even if

such material has previously been sealed or designated as Confidential.




                                                   5
        Case 7:19-cv-11588-PMH Document 24 Filed 09/23/20 Page 6 of 10



               11.     In filing Confidential Discovery Material with this Court, or filing portions

of any pleadings, motions, or other papers that disclose such Confidential Discovery Material

("Confidential Court Submission"), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission.

               12.     Any Party who objects to any designation of confidentiality may at any

time before the trial of this action serve upon counsel for the Producing Party a written notice

stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to this Court in accordance

with paragraph 4(D) of this Court's Individual Practices.

               13.     Any Party who requests additional limits on disclosure (such as

"attorneys' eyes only" in extraordinary circumstances), may at any time before the trial of this

action serve upon counsel for the recipient Parties a written notice stating with particularity the

grounds of the request: If the Parties cannot reach agreement promptly, counsel for all affected

Parties will address their dispute to this Court in accordance with paragraph 4(D) of this

Court's Individual Practices.

               14.     Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and

not for any business, commercial, or competitive purpose or in any other litigation proceeding.

Nothing contained in this Order, however, will affect or restrict the rights of any Party with

respect to its own documents or information produced in this action.




                                                  6
        Case 7:19-cv-11588-PMH Document 24 Filed 09/23/20 Page 7 of 10



                15.    Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

oppose compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so.

                16.    Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

                17.    If, in connection with this litigation, a party inadvertently discloses

information subject to a claim of attorney-client privilege or attorney work product protection

("Inadvertently Disclosed Information"), such disclosure shall not constitute or be deemed a

waiver or forfeiture of any claim of privilege or work product protection with respect to the

Inadvertently Disclosed Information and its subject matter.

                18.    If a disclosing party makes a claim of inadvertent disclosure, the receiving

party shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned

or destroyed.

                19.    Within five business days of the notification that such Inadvertently

Disclosed Information has been returned or destroyed, the disclosing party shall produce a

privilege log with respect to the Inadvertently Disclosed Information.

                20.    The receiving party may move the Court for an Order compelling


                                                  7
        Case 7:19-cv-11588-PMH Document 24 Filed 09/23/20 Page 8 of 10
                                                                            I


production of the Inadvertently Disclosed Information. The motion shall be filed under seal,

and shall not assert as a ground for entering such an Order the fact or circumstances of the

inadvertent production.

                21.    The disclosing party retains the burden of establishing the privileged or

protected nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit

the right of any party to request an in camera review of the Inadvertently Disclosed

Information.

                22.    Within 60 days of the final disposition of this action - including all

appeals - all recipients of Confidential Discovery Material mµst either return it - including all

copies thereof - to the Producing Party, or, upon permission of the Producing Party, destroy

such material - including all copies thereof. li1 either event, by the 60-day deadline, the recipient

must certify its return or destruction by submitting a written certification to the Producing Party

that affirms that it has not retained any copies, abstracts, compilations, summaries, or other

forms ofreproducing or capturing any of the Confidential Discovery Material. Notwithstanding

this provision, the attorneys that the Parties have specifically retained for this action may retain

an archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential

Discovery Material. Any such archival copies that contain or constitute Confidential Discovery

Material remain subject to this Order.

               , 23.   This Order will survive the termination of the litigation and will continue

to be binding upon all persons to whom Confidential Discovery Material is produced or

disclosed.

                24.    This Court will retain jurisdiction over all persons subject to this Order

to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

                                                   8
            Case 7:19-cv-11588-PMH Document 24 Filed 09/23/20 Page 9 of 10




  any contempt thereof.


  SO STIPULATED AND AGREED:
                                                 Dated: New Windsor, New York
                                                        September    - 020


  By:
         Alex Smith, sq.
                                                 By: ~,..._~~.,.._   ___
                                                               lo . , Esq.
         6 North Street                                   _o      loom, P.C.
         Middletown. New York 10940                  ·53' ~-- oomington Grove Turnpike
         (846) 344-4322                                . . : Wmdsor, New York 12553
         Asmith22@hvc.rr.com                          kbloom@bloombloompc.com
         Co-Counsel for Plaintiffs                    Co-Counsel for Plaintiffs


 Dated: New York. New York
        September 2,'L, 2020

 By:r/JhLAd
  Neil Shevlin, Esq.
        Assistant Attorney General
        NYS Office of the Attorney General
        28 Liberty Street, I 8th Fl.
        (212) 416-8561
        Neil.Shevlin@ag.ny.gov
        Counselfor·Defendanls.

SO ORDERED:
               23 2020
Dated: September_,


HON. PIULIP M. HALPERN
United States District Judge




                                             9
        Case 7:19-cv-11588-PMH Document 24 Filed 09/23/20 Page 10 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------- X
MICHAEL A. BROWN and
RICHARD MILLER,                                                19CV11588 (PMH)

                          Plaintiffs,                          NON-DISCLOSURE AGREEMENT

         -against-

NEW YORK STATE TROOPER
E.E. REISER and NEW YORK STATE
TROOPER T.A. CHERKO,

                          Defendants.
------------------------------------------------------X


             I _ _ _ _ _ _ _ _ _ _ _ _ _ _ , acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and

that at the conclusion of the litigation I will return all discovery information to the Party or

attorney from whom I received it. By acknowledging these obligations under the Protective

Order, I understand that I am submitting myself to the jurisdiction of the United States District

Court for the Southern District of New York for the purpose of any issue or dispute arising

hereunder and that my willful violation of any term of the Protective Order could subject me to

punishment for contempt of Court.




                                                               Dated:




                                                          10
